 LAM, LOCAL LODGE NO. 504InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO Local Lodge No.504 (Arrow DevelopmentCo.)andDavid O'Reilly.Case 20-CB-1947August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,BROWN, ANDJENKINSUpon a charge duly filed on November 14, 1968,by David O'Reilly, an individual, the General Counselof the National Labor Relations Board, by the Region-alDirector of Region 20, issued a complaint andnotice of hearing on February 26, 1969, against Inter-nationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, Local Lodge No. 504. The com-plaint alleged that the Respondent Union had engagedin and was engaging in unfair labor practices withinthemeaning of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended, by imposing afine of $500 against David O'Reilly for crossing apicket line established by Respondent at Arrow Devel-opment Co., and by attempting to collect said fine.On March 3, 1969, Respondent filed an answer deny-ing the commission of any unfair labor practices.On various dates between April 14, 1969, andApril 21, 1969, the parties executed a stipulationof facts and a motion to transfer proceeding to theBoard by which they waived a hearing before a TrialExaminer and the issuance of a Trial Examiner'sDecision and Recommended Order and agreed tosubmit the case to the Board for findings of fact,conclusions of law, and an order, based upon a recordconsisting of the stipulation of facts and the exhibitsattached thereto.On April 28, 1969, the Board approved the stipula-tion of the parties and ordered the case transferredto the Board, granting permission for the filing ofbriefs. Thereafter, the General Counsel, Charging Par-ty,and Respondent filed briefs, and the GeneralCounsel and Respondent filed answering briefs.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:FINDINGS OF FACT1. JURISDICTION365Arrow Development Co., hereinafter also referredto as Arrow, is a California corporation with itsprincipal place of business in Mountain View, Califor-nia,where it is engaged in the manufacture andwholesale distribution of rides for use in amusementparks. During the past year, in the course and conductof its business, Arrow shipped goods valued in excessof $50,000 directly to customers located outside theState of California.We find that Arrow is, and at all times materialherein has been, an employer engaged in commerceand in operations affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, Local Lodge No.504, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsRespondent has represented Arrow employees fora number of years. The most recent collective-bargain-ing contract, which contained a union-security clauserequiringmembership in the Union as a conditionof employment, was operative for the period April1, 1967, to March 31, 1968. On March 31, Respondentheld a meeting, attended by David O'Reilly, at whicha strike was authorized by vote of the membership.The strike began on April 1 and lasted until April29,when a new agreement between Arrow and theUnion was reached. During the 4-week period ofthe strike, O'Reilly crossed the picket line and contin-ued to work, earning $610.62 (net earnings were$511.33) for this period.At all times material herein, O'Reilly has beenamember of the Union. On April 29, 1968, hewas notified by the Union that charges had beenfiled against him for crossing the picket line andworking for Arrow during the strike. O'Reilly didnot attend the subsequent trial and, in his absence,Respondent's trial committee found him guilty andrecommended that he be fined $250. Thereafter, ata regular membership meeting, Respondent's membersconcurred in the verdict of the committee and votedto fine O'Reilly $500. O'Reilly was so notified.185 NLRB No. 22 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 2, 1968, Respondent broughtsuit againstO'Reilly in the Municipal Court for the San Jose-Milpitas-Alviso JudicialDistrict,County of SantaClara, State of California, to collect the fine. OnNovember 15, the Union was awarded a judgmentfor $528.'Sincethat date, Respondent has attemptedto collect on the judgment by garnisheeing O'Reilly'swages.B.Contentionsof thePartiesInAllis-Chalmers,'the Supreme Court held thata union does not violate Section 8(b)(1)(A) by impos-ing fines against its members for failure to honoran authorized picket line,and by attempting to enforcethe fines through court action,for the reason thatSection 8(b)(1)(A) was not intended by Congress toprohibit a labor organization from imposing suchfines.'The fines in that case ranged from $20 to$100. InScofield v. N. L. R.B.,'the union had imposedfines of $50 to $100 on members who violated itsrule (imposing a ceiling on production for whichmembers could accept immediate piecework pay).In holding that the union's foregoing conduct hadnot violatedtheAct,the SupremeCourtobserved,inter alia,that there was no showing that the fineswere unreasonable in amount.The GeneralCounselurges in the instant case that"The Supreme Courthas thus indicated that a union may violate Section8(b)(1)(A) if it imposes an unreasonable fine on itsmembers." According to General Counsel,regardlessof the reason for the assessment once it is shownthat a fine is unreasonably large, "the excessivenessof the...penalty makes . .[the] conduct anunprotected restraint upon employees,"since sucha penalty necessarily coerces employees with respectto the exercise of their Section 7 right to refrainfrom assisting a labor organization.Thus, a fine,1Five hundreddollars on the debt, $26 50 in costs,and $1 50 infees for issuanceof the writof executionOn March 16, 1970, theRespondent filed a motion requesting thatan affidavit and two exhibits attached thereto be received into evidenceThe affidavitof counsel for Respondent recites the history of the proceed-ings before the state courts, and the attachments thereto consist ofa copy of the judgment of the SuperiorCourt of theState of Californiainand fortheCountyof Santa Clara,on appeal, entered June 12,1969, setting aside a judgment and againstDavid O'Reillyand remandingthematter for a hearing on the merits,and a copy of the judgmentof theMunicipalCourt forthe San Jose-Milpitas JudicialDistrict Countyof Santa Clara,State of California,dated February 2, 1970, directingpayment of the fine in the sum of$500 with costsNo oppositionhaving beenfiled by theGeneral Counsel or the ChargingParty, theRespondent'smotion is hereby granted and the said documents arehereby madea part of the record hereinNLR B v Allis-Chalmers Mfg Co,388 U S 175The Board(149 NLRB67) had reached the same resultby applicationof the 8(b)(1)(A) proviso,a holding which the SupremeCourt foundunnecessary to pass upon4 394 U S 423, 430such as the one in the instant case, which equalsor exceeds wages earned during a strike is a totalrestraint upon an employee's election to work, isconfiscatory, and, therefore, presumptively unlawful.'Finally, General Counselarguesthat the Board shouldnot permit the state courts to become the sole arbitersof the question of whether or not a fine is reasonable(an issue which those courts will face in entertainingunion suits to enforce fines)because a uniform nationalpolicy is required.The Charging Party, in addition to the contentionsadvanced by General Counsel, urges the followingconsiderations:1.The strike vote was not by secret ballot.'2.Theunion constitution denies a member theright to select counsel of his choice to representhim during union disciplinary proceedings.'3.The Union attempted to enforce the fine byengaging in conduct prohibited by Section 8(b)(2).84.After securing a judgment, the Union servedthe Employer with garnishment papers requiring theEmployer to deduct 50 percent of the Charging Party'swages until the fine was satisfied.'5.The Charging Party was not a voluntary unionmember, but joined the Union solely because of therequirements of the then operative contract union-security clause."As analogical support for his position,General Counsel directs theBoard's attention to its decisioninCharles S Skura,148NLRB 679(approved by the Supreme Court inNL R B. v Marine & ShipbuildingWorkers,391U S 418),which assertedly establishes the propositionthat union imposition of fines on its members may, in some circumstances,constitute restraint and coercionHowever,in that case,itwas thereason for the discipline (fining of members who had filed charges withthe Board)rather than its severity which made the discipline unlawfulWe need not determine whether or not the vote was by secretballot, the balloting procedure utilized for the strike vote in this caseis an internal union matter not governed by any provisions of the NationalLabor Relations ActThe Unionconstitution provides that a member must select hisattorney from among the members of the Union The Board will notreview the procedural regularity of this internal union disciplinary proceed-ingThe alleged 8(b)(2) conduct has been the subject ofa separatesettlement agreement, approved by the Regional Director,and thus isnot before us in the instant caseBy servingthe Employerwith garnishment papers, after securinga judgment,the Union was apparently following applicable proceduresunder California law for collection on a judgment These proceduresare not subject to our review If the original imposition of the finewas lawful under this Act, and the suit to enforce the fine was alsolawful, then it necessarily follows that the Union may avail itself ofjudgment collection procedures under state law10 InAllis-Chalmers,a form of union-security clause was also in effect,and it was urged that membership was as a result of this requirementand not voluntary choice The Supreme Court held that the relevantquestion was not what motivated full membership,so long as full member-ship existed in fact The Court stated "Allis-Chalmers offered no evidencein this proceeding that any of the fined employees enjoyed other thanfull union membershipWe will not presume the contrary " We regardthis holding as dispositive of the issue raised by the Charging Partyherein iAM, LOCAL LODGE NO 504Respondent urges thatAllis-Chalmersestablishesthat a union's action in fining a member for crossinga lawful picket line does not conflict with any policyof the Act and, therefore, the amount of the fineis necessarily an internal union matter, removed fromBoard jurisdiction by the 8(b)(1)(A) proviso. Further,Respondent contends, the fine in this case is reasonableas the Union, in fining the Charging Party an amountroughly equal to his net strike-breaking earnings,hasmerely deprived him of the fruits of breakingthe union rule. Employees who obeyed the rule suf-fered a comparable loss. Additionally, according toRespondent, a fine may lawfully serve a penal functionand, in that case, may be greater "than the monetarybenefit that the wrongdoer derives from his offense.""C. ConclusionAs early as 1954, the Board held inMinneapolisStar and Tribune Company'sthat a union had notviolated theAct by imposing a fine of $500 onamember for his failure to perform picket dutyduring the course of a 1-week strike. The Boardconcluded that "the proviso to Section 8(b)(1)(A)precludes any such interference with the internalaffairs of a labor organization." The Board adheredto this rationale in its more recent decisions inWiscon-sinMotor Corporation"andAllis-ChalmersManufac-turingCompany,"both involving fines and judicialproceedings to enforce the fines. InAllis-Chalmersthe Board held:Here, too, the Respondents have properlymaintained the distinction between treatment ofthe individual as a member of the Union andtreatment of him as an employee. They haveimposed the fine only on their own members.Itisnot alleged that the Respondents everattempted to affect the jobs or working conditionsof any of the fined individuals. Nor is it allegedthat the rule prohibiting members from crossinga picket line during a strike is not the legitimateconcern of a union or properly the subject matterof internal discipline. It may be said then thatthe Respondents were engaged only in prescribingand enforcing their own rules with respect tothe acquisition or retention of membership. Since,under the proviso, Section 8(b)(1)(A) does not" Respondent also urges that the complaint is defective because itdoes not specifically allege that the $500 fine is unlawful because theamount is unreasonable Respondent further contends that the complaintshould be dismissed because of the Charging Party's failure to exhaustinternal unionprocedures in view of our disposition of the case, weneed not pass upon these contentions" 109 NLRB 727" 145 NLRB 109714 149 NLRB 67, 69367impair the right of a labor organization to dothis, it follows that the Respondents did notviolate that Section.In affirming the Board's conclusions inAllis-Chal-mers,the Supreme Court reviewed the legislative histo-ry underlying the enactment of the Taft-Hartley Actand held that Section 8(b)(1)(A) was not intendedto reach the conduct of a labor organization in finingitsmembers for crossing an authorized picket line,and seeking court enforcement of those fines." TheCourt held at 195:Thus this history of congressional action doesnot support a conclusion that the Taft-Hartleyprohibitions against restraint or coercion of anemployee to refrain from concerted activitiesincluded a prohibition against the imposition offines on members who decline to honor an author-ized strike and attempts to collect such fines.Rather, the contrary inference is more justifiedin light of the repeated refrain throughout thedebates on 8(b)(1)(A) and other sections thatCongress did not propose any limitations withrespect to the internal affairs of unions, asidefrom barring enforcement of a union's internalregulations to affect a member's employment sta-tus.InWisconsinMotor,"the Court reaffirmed its hold-ing inAllis-Chalmers.It further noted that the Board'sdecision inSkura,"and its own decision inMarineWorkers,"establish that if a union rule "invadesor frustrates an overriding policy of the labor lawsthe rule may not be enforced, even by fine or expulsion,without violating 8(b)(1)." The net effect of the twolines of cases, said the Court, is that:Under this dual approach, § 8(b)(I) leaves aunion free to enforce a properly adopted rulewhich reflects a legitimate union interest, impairsno policy Congress had imbedded in the laborlaws, and is reasonably enforced against unionmembers who are free to leave the union andescape the rule.The Court concluded at 436:The union rule here left the collective bargain-ing process unimpaired, breached no collectivecontract, required no pay for unperformed serv-ices, induced no discrimination by the employeragainst any class of employees, and representsno dereliction by the union of its duty of fairrepresentation. In light of this, and the acceptable" The Court's rationale made it unnecessary to test the Union's conductagainst the8(b)(1)(A) proviso,as the Board had doneScofield v N L R BIn 4supra17Fn 5supraeId 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner inwhich the rule was enforced, vindicat-ing a legitimate union interest,it isimpossibleto say that it contravened any policy of theAct.Thus, the Court's synthesis of theAllis-ChalmersandSkuralines of cases makes the initial distinctionthat 8(b)(1)(A)'s prohibitions extend to union disci-pline imposed for certain prohibited purposes, butnot the severity of otherwise lawful discipline.Given this precedent, particularly the holding ofthe Supreme Court that Congress did not, by enactingSection 8(b)(1)(A), undertake to regulate union fines(or court enforcement of same) imposed on membersfor their failure to honor an authorized picket line,we cannot conclude that Congress nonetheless intend-ed to have the Board regulate the size of these finesand establish standards with respect to their reason-ableness. Indeed, as the legal enforceability of thesefines is grounded in contract theory, it is obviousthat the local courts are the more logical tribunalsfor the establishment of standards of reasonableness.While inWisconsinMotorthe Court noted that thefines in that case were reasonable in amount, theCourt addressed itself more fully to this questioninAllis-Chalmers,stating:There may be concern that court enforcementmay permit the collection of unreasonably largefines.However,evenwere there evidence thatCongress shared this concern,this would not justi-fy reading the Act also to bar court enforcementof reasonable fines.32 [Other fns. omitted andemphasis supplied.]" It has been noted that the state courts, in reviewing the impositionof union discipline, findwaysto strike down "discipline [which]involves a severe hardship "Thus, the Court's findings that the fines in thosecaseswere reasonable seems directed to enforcingcourts, encouraging those courts to make an independ-ent determination of the reasonableness of the finein each case presented," in the same fashion as courtslimit other union discipline which imposes a severehardship. Such considerations are of an equitablenature rather than of the character of restraint andcoercion with which the National Labor RelationsAct treats.2011Where Congress desire, that the Board make this type ofdetermination it has said so Thus Sec 8(b)15) of the Act authorizes theBoard to decide whether or not initiation lees charged of employees requiredto join a labor organvation under a union-sec urrh clause are excessne anddiscriminatory20Our dissenting colleague suggests that because no contention wasmade in the h(h)(I)(A) cases before it that the line, invoked wereunreasonable, the Supreme Court did not "squareh rule' on the question ofreasonableness To so interpret these decisions is to hold that the SupremeCourt will not accord weight to the cers considerations it clearly indicates Itexpects lower courts to applx where collection of such lines is imohed It ismore logical to conclude that no specific ruling on this issue was madeFinally,it is urged that large fines are a deterrentto the exercise of "job rights,"and therefore coercive.Apparently our dissenting colleague would not gothis far-for he states that"regardless of the amountof a fine" he would find it clearly privileged underthe proviso to 8(b)(1)(A) if enforcedsolely by internalunion methods such as expulsion or suspension,exceptwhere the reason for the fine offends some overridingstatutory policy.Thus, it is not the unreasonablenessof the fine which the dissenting opinion finds tobe an invasion of the statutory prohibition of Section8(b)(1)(A), but the attempted collection of the finethrough legitimate court proceedings.We find nothingin the Act or in the opinions of the Supreme Courtwhich justifies so limiting a union'smethod forenforcement of its legitimate internal rules to itsown internal procedures.If our colleague would further limit"coercive fines"to those actually enforced through external collectionproceedings,our differing views would have no mean-ingful impact;for the courts,under the mandateof the Supreme Court,will have enforcedonly reason-ablefines.However,in his view,the threat to collectan excessive fine by external methods is also coercive.To this suggestion we would pose the query, whatthreat cognizable under Section 8(b)(1)(A) is therein an uncollectible fine that is not present in a reason-able collectible fine?"The Board has long recognized that,as a practicalmatter,"virtually all union rules affect a member'semployment relationship."22However,given the legiti-macy of the rule, the only question of relevanceto the agency enforcing this Act is "whether, inenforcing the rule,the Union goes outside the areaof union-membership relationship and enters the areaof employee-employer relationship."23 The Union hasnot done so here, nor has it sought to vindicatea policy in conflict with the National Labor RelationsAct, andtheAct does not authorize this Boardto evaluate the fairness of union discipline metedout to protect a legitimate union interest.Accordingly,we shall dismiss the complaint inits entirety.ORDERIt ishereby ordered that the complaint hereinbe, and it hereby is, dismissed in its entirety.because reasonablenesswas notreleiant to the 8(b)ll)(4) issue belore tileCourt" The court in\ I R B \ American Bakery&Confecnunerr Workers,411 F 2d 1122,(C A 7), did not treat with the argument that a fine,uncollectible in a court of law, was noncoercive but instead"specifically"found the argument "beside the point,"because the purpose for whichthe fines were imposed, namely,to discipline employees for filing chargesand cooperating in Board proceedings,would make any fine unlawful" Allis-Chalmers Manufacturing Company,149 NLRB 67,70iSAllis-Chalmers Manufacturing Company, supra IAM, LOCAL LODGE NO. 504MEMBER MCCULLOCH, dissenting:Iam unable to agree with the conclusion of mycolleagues that the reasonableness of the amount ofa court-collectible fine imposed on a union memberfor failure to honor his union's picket line duringa strike is not relevant to a determination of whetherSection 8(b)(1)(A) of the Act has been violated."Inmy view, the Supreme Court decisions cited bythe majority do not command the result they reach,but rather support an opposite conclusion.In neither of the cited cases, as the Court wascareful to note, was any contention made that thefines were unreasonable in amount.25 As the questionof reasonableness was therefore not directly beforethe Court,itwasnot squarely ruled on. There arehowever, clear indications in these decision, whenread together, that a majority of the Court likelywould have come to a different result had it appearedin thosecasesthat the fines imposed were unreasonablein amount.InAllis-Chalmers,the opinion for the Court wasjoined in fully by four justices;Mr. JusticeWhitewrote a separate concurring opinion in which, whileagreeinggenerallywith the opinion of the Court,he expressed doubts "about the implications of someof its generalized statements."26 Four other justicesjoined in the dissenting opinion written by Mr. JusticeBlack. In holding that the imposition of court-enforcedfines for crossing a union picketlinewasoutsidethe intended reach of Section 8(b)(1)(A), the Court,in the course of its principal opinion, at several pointsused the term "reasonable fine " Thus, at page 183, itstated:where the union is strong and membershiptherefore valuable, to require expulsion of themember visits a far more severe penalty upon themember thana reasonable fine[Emphasissupplied.]At page 192, the Court rejected, in effect, the argumentthat its holding might result in the enforcement ofunreasonablylarge fines, stating that such a contention"would not justify reading the Act also to bar courtenforcement ofreasonable fines."(Emphasis supplied.)And Mr. Justice White, explaining why he foundthe majority more persuasive than the dissent, focused" I would reach a different conclusion where the only sanction invokedor threatened for nonpaymentof the fine,isexpulsion or suspensionfrom union membership For, regardless of the amount of a fine, itsenforcement solely by such internal methods appears clearly to be pnvi-leged by the proviso to Sec 8(b)(1)(A), except of course in a situation-not the one before us-where the reason for the fine offends someoverriding statutory policy InMinneapolis Star and Tribune Company,109 NLRB727, relied on bythemajority as Board precedent for itsposition in this case,itdoes not appear that there was any actualor threatened court enforcement of the fine there involved" NLRBvAllis-ChalmersM f g Co,388 U S 175, 193, fn 30,Scofield v NLRB , 394 U S 423 430" NL.R B. v Allis-Chalmers,supra,at 199369on the reasoning of the Court's opinionthat since expulsion would in many cases-cer-tainly in this one involving a strong union-be a far more coercive technique for enforcinga union rule and for collecting areasonable finethan the threat of court enforcement, there isno basis for thinking that Congress, havingaccepted expulsion as a permissible techniqueto enforce a rule in derogation of § 7 rights,nevertheless intended to bar .nf:)rcement byanother method which may be (u_ ess coercive.[Emphasis supplied. J17It is noted, too, that the dissenting opinion inAllis-Chalmersinterprets the Court's holding as limitedin its scope to "a court-enforcedreasonable fine."28(Emphasis supplied.)Any doubt that the Court did not intend its holdinginAllis-Chalmersto extend beyond "reasonable fines"was laid to rest by the Court's subsequent decisioninScofield.29The Court there summarized its decisioninAllis-Chalmers asholding that[a] union rule, duly adopted and not the arbitraryfiatof a union officer, forbidding the crossingof a picket line during a strike ... was enforceable[without violating 8(b)(1)(A)] against voluntaryunionmembers by expulsion or areasonablefine.[Emphasis supplied.]"The Courtin Scofieldfurther stated that§ 8(b)(1) leaves a union free to enforce a properlyadopted rule which reflects a legitimate unioninterest, impairs no policy Congress hasimbedded in the labor laws,andisreasonablyenforcedagainst union members who are free toleave the union and escape the rule. [Emphasissupplied.]"Itwas "this view of the statute," the Court added,that"must be applied"32in determining whether Sec-tion 8(b)(1)(A) was violated by the enforcement ofthe fine in the case before it. (Emphasis supplied.)Then, after noting the absence of any "showing inthe record that the fines were unreasonable,"" andafter finding that the other aforementioned conditionshad been satisfied, the Court concluded:We affirm, holding that the union rule is validand that its enforcement byreasonable finesdoesId.at198theCourt'sholding boils down to this a court-enforcedreasonable finefor nonparticipation in a strike does not'restrain orcoerce' an employee in the exercise of his right not to participate inthe strike" [Emphasis supplied ]Idat 200Scofieldv NLRB,394US423Scofield v N L R B394 U S at 428"Id.at43032 Id.3Supra,fn. 25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDnot constitute the restraint or coercion proscribedby 8(b)(1)(A). [Emphasis supplied.]"The Court's repeated use of the adjective "reason-able" in bothAllis-ChalmersandScofieldto describethe fines there in issue cannot be passed over casuallyas without significance. By its carefully drawn distinc-tion between "reasonable" and "unreasonable" fines,the Court, it seems to me, meant not only to definethe limits of its holdings in these cases, but alsoto indicate affirmatively that it regarded court-collecti-ble fines which were unreasonable, either in theirnature or size, as not serving a legitimate unioninterest, and therefore not privileged from the pros-cription of Section 8(b)(1)(A).Support for the view that the Supreme Court didnot read the Act and its legislative history as removing"unreasonable" fines from the reach of Section8(b)(1)(A) is to be found in the language fromScofield,quoted above, wherein the Court outlined the testthat "must be applied."Additional support is to be found in the Court'sanalysis inAllis-Chalmersof national labor policyconsiderationswhich led it in substantial part toconclude that Congress, in amendingthe Act in 1947,did not intend Section 8(b)(1)(A) to condemn a union'scontinued use of reasonable disciplinary measures.The Court stated in part:Integral to this federal labor policy has beenthe power in the chosen union toprotectagainsterosion its status under that policythrough rea-sonable disciplineof members who violate rulesand regulations governingmembership.Thatpower is particularly vital when members engageinstrikes.The economic strike against theemployer is the ultimate weapon in labor's arsenalfor achieving agreement upon its terms, and "[t]hepower to fine or expel strike-breakers is essentialif the union is to be an effective bargainingagent...." [Emphasis supplied.]"Implicit in the Court's analysis of this aspect ofnational labor policy is the concept that a unionhas alegitimateinterest in imposingreasonable disci-plineupon a voluntary member if needed toprotectitsstatus as an institution for effective bargaining,even though such discipline also serves to restrainand coerce the member's exercise of his Section 7right to refrain fromengagingin concerted activities.The corollary is that where otherwise lawful disciplineoversteps reasonable bounds of needed protection andbecomes essentially punitive in nature, it impairs feder-al labor policy. And since nolegitimateunion interesti'Scofield v NLRB394 U S at 43611NLR.B v Allis-Chalmers,388 U S at 181isthen served, it remains within the compass ofSection 8(b)(1)(A). Thus, expulsion, or enforcementof a fine solely by expulsion, constitutes a legitimateexercise of internal union discipline, as it serves onlyto rid the union of a member not in sympathy withits objectives." So, too, a court-enforced fine for viola-tion of a legitimate rule must be viewed as presump-tively protective, and therefore privileged, when theamount of the fine, taking into account the characterand importance of the ends served by the rule beingenforced, is reasonably related to the need for protec-tion.However, if the amount of a fine is such asto be inordinately disproportionate to the neededprotection, an inference is warranted that the finewas imposed on the member, not in vindication ofa legitimate union interest, but as a reprisal for havingexercised a statutorily protected right."As is indicated in the Supreme Court cases citedabove, and as is more concretely reflected inNL.R.B.v.Marine & ShipbuildingWorkers,391U.S. 418,the determination of whether union disciplinary actionviolates Section 8(b)(1)(A) involves a balancing proc-ess in which the union's interest in maintaining disci-pline is measured against public policies imbeddedin the labor laws. In considering whether a fine,court-enforced, may, at least in certain circumstances,be so excessive in amount as to overcome a union'sotherwise legitimate interest in enforcing its internalrules, the policy of the Act protecting employeesfrom interference with their job rights is a consider-ation which, I believe, should not entirely be ignored.Thus, where, as in this case, a court-enforceablefine imposed on employee-members for working dur-ing a strike isgreaterthan the wages earned duringthe strike, it constitutes a total restraint on theirright to refrain from engaging in the concerted activity,different in form but in economic reality the sameas if they had been blocked at the plant gate byunlawful violence or a mass picket line. Few employeesindeed will feel they have any choice in the matterknowing that if they do violate the union rule andgo to work, they will be deprived of all the fruits" An exception would be a case such asSkura,148NLRB 679,where the rule enforced by expulsion invades and frustrates an overridingstatutory policy See alsoNLR B v Marine and Shipbuilding Workers,391 U S 418" The imposition of such a disproportionately large fine may alsobe condemned as arbitrary union action Although the Supreme Courtin4lhr-Chalmerserpressh retrained Irvin deeding since it ii as unnece—ar\to the disposition of that case, "whether 8(b)(1)(A) proscribes arbitraryimposition of fines,"the Court elsewhere in its decision at least intimatedits view that federal labor policy, as shaped by the Courts, encompassesa policy against unfair or arbitrary conduct by a bargaining representativeCfVaca v Sipes,386 US 171 Though the policy embodied in arulemay not itself be objectionable, a fine for violation of the rulemay nevertheless be considered "an arbitrary imposition"if it is soexcessive in amount as to bear no fair relationship to the legitimatepurposes of the policy served iAM, LOCAL LODGE NO 504of their labor. It may perhaps be arguable-a matteron which I now express no judgment-that a fineis justifiable in the protective interests of a union,if it does no more than strip an offending memberof the profits of his rule violation. But such anargument is more difficult to sustain where, as here,the fine levied exceeds suchgains.18In economiceffect, to the extent of the excess, the employee isbeing assessed a sum representing wages he earnedafterthe strike is over when the Union no longerneeds protection. If the Union had caused the Employ-er to suspend the fined members without pay foreven a brief period after the strike because theyhad worked during it, there could be no doubt oftheUnion's violation of Section 8(b)(1)(A). Yet inpractical effectwhat the Union did here, and itscoercive impact on employees, is no different. Thelast consideration, at the very least, it seems to me,would warrant an inference that the fines involvedin this case were so excessive in amount in relationto the Union's legitimate disciplinary interests as toplace them outside the scope of privileged internalunion action.39My colleagues take the position that the reasonable-ness of fines is an issue that must, and should, inall situations, be left for determination solely by localenforcing courts. I am unable to agree. To beginwith, I do not share my colleagues' view that theCourt's findings inAllis-ChalmersandScofieldpoint-ing to the reasonableness of the adjudicated fineswere simply "directed to enforcing courts" to encour-age their examination of reasonableness in fine casespresented to them. That view overlooks the contextinwhich the findings of reasonableness were madeand the emphasis given them. Both cases were con-cerned with unfair labor practice issues only. And,in both, the Court was faced with an argument thatthough the fines then before the Court might bereasonable in amount, in other cases they might notbe; that ifallfines were ruled exempt from 8(b)(1)(A),itwould allow the imposition of court-enforceablefines so large as to be the coercive equivalent ofjob loss. Considered in this context, I think the onlylogical conclusion is that the Court stressed the reason-ableness of the fines which were before it only becauseitwanted to ensure that its decisions would notbe overinterpreted to mean that unreasonable fines" Cf D Bok andJDunlop,Labor and the American Community,106-107(1970)" It is true,of course,that any fine,however small and reasonablein amount,may indirectlyresult in some degree of coercion of employeesaffecting their job rights But it does not follow, as the majority appearsto reason,that since small fines do not violatetheAct,ipso facto,theAct isnot violated by the imposition of any fine,however largeand unreasonableThe situation here presented is one, I believe, inwhich a difference in degree constitutes a difference in kind371were also exempt from the coverage of Section8(b)(1)(A). If, as the Court's carefully circumscribedholdings appear to imply, and my own study confirms,unreasonable fines, court collectible, remain subjectto the statutory prohibition, it follows that wherea fine is attacked as unreasonable in an unfair laborpractice proceeding before the Board, the issue ofreasonablenessisrelevant andmust bedecided.It is true, as my colleagues suggest, that localcourts may, and perhaps must, pass on the reasonable-ness of fines when suits are brought by unions tocollect them. But this does not, of course, foreclosethe Board from also doing so in an unfair laborpractice proceeding.Nor do I think it appropriatefor the Board to defer to another forum, therebyapplying in effect a doctrine of "reverse preemption,"on an issue so closely intertwined with considerationsof statutory and federal labor policies.Other policy considerations also favor the resultIwould reach. Thus, to leave an employee to hisremedy from a state court might well leave himwithout any effective relief at all, for the cost ofattorney fees alone in many cases will discourageattempts to defeat fines that are excessive. Moreover,I believe this is an area in which uniformity is desir-able Courts are likely to differ widely in their appraisalof what is or is not excessive, and the Board isin the best position to develop fair and uniformstandards that are likely to gain general acceptance.Although the line between what is a reasonablefine and what is not may not always be easy todraw, this is not reason enough for deferral to anotherforum. -Nor is the Board disabled from acting becauseCongress has laid down no standards. The Boardisneither powerless to, nor inexperienced in, makingjudgments of this kind when relevant to a determina-tion of whether the statute has been violated.40 Indeed,in a situation such as here presented, I believe thatin the discharge of our statutory responsibilities wemust do so, unless we are to ignore completely thealmost certain coercive impact that clearly excessivefines, backed by actual or threatened court enforce-ment, will have on statutorily protected rights.4140As noted in the majority decision, Sec 8(b)(5) requires the Boardin certain situations to determine whether a union initiation fee is "inan amountexcessive and discriminatory under all the circumstances "Although Congress set out certain relevant factors for the Board toconsider,among others,inmaking the appraisal required by that section,itdoes not follow, as the majority seems to imply,that because ofthe absence of statutory guidelines with respect to the reasonablenessof fines,the Board must be deemed without authority to consider thatquestion by developing its owninNLR B v Radio&TV Engineers,Local 1212,364 U S 573,the Court,in rejecting the Board's contentionthat it should not make an affirmative award of work under Sec 10(k),since Congress failed to set forth standards to guide it in determiningjurisdictional disputes on their merits,said that given this agency's expen-ence in handling similar labor problems,"itneed not disclaim the powergiven it for lack of standards"364 U S at 583' iSeepage 372 for In 372DECISIONSOF NATIONALLABOR RELATIONS BOARDBecause I believe my colleagues are in error innot considering on its merits, and deciding,the issuerelating to the reasonableness of the fines involvedin this case,Inotemy dissent from the majoritydecision." It is clear that a threat to collect an unreasonable fine may befound unlawfully coercive even if the fine itself is not collectible Anemployee confronted with the threat of court collection is not onlyuncertain of how the court will rule,but is also acutely aware thatthe costs of litigation come high The possibility,or even the likelihood,that a court will ultimately refuse to enforce the fine to the extentthat it is unreasonable does not withdraw from the threat its coerciveimpactThe argument that a fine may not be found violative of Sec8(b)(1)(A) if it is not collectible in a court of law has already beenspecifically considered and rejected inNLR B v American Bakery &Confectioner v Workerc411 F 2d 1122(C A 7), enfg 167 NLRB 596It is true,of course,that a threat to collect a reasonable fine mayalso be coercive in fact,yet is not to be viewed as unlawful for thatreason alone But in the area of union fines a distinction must be drawnbetween coercion in fact and coercion in law Under the Supreme Courtholdings,as I interpret them, court-enforced reasonable fines, regardlessof their impact on employees, are outside the intended reach of Sec8(b)(1)(A)'s ban on coercive conduct,unreasonable fines, however, arenot similarly exempt Since court enforcement of a reasonable fine islawful, the threat of such enforcement is also so The opposite is truein the case of an unreasonable fine.